     Case 3:21-cv-00176-RGJ Document 11 Filed 07/30/21 Page 1 of 3 PageID #: 65




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

RICO RAYSHON RAINEY                                                                          Plaintiff

v.                                                              Civil Action No. 3:21-cv-P176-RGJ

COMMONWEALTH KRISTY GRAY                                                                   Defendant

                                             * * * * *

                                   MEMORANDUM OPINION

         Plaintiff Rico Rayshon Rainey filed the instant pro se action proceeding in forma pauperis.

The complaint is before the Court for an initial review pursuant to 28 U.S.C. § 1915A. Upon

review, the Court will dismiss the action for the reasons stated herein.

         Plaintiff filed three filings containing exhibits in support of his complaint (DNs 8, 9, and

10). The Clerk is DIRECTED that the exhibits docketed at DN 10 shall remain filed under seal.

                                                  I.

         Plaintiff, a pretrial detainee at the Louisville Metro Department of Corrections, sues Kristy

Gray, who he identifies as a prosecutor for the Commonwealth of Kentucky.

         Plaintiff states that he was indicted in 2018 on three charges but that “now I have a list of

charges.” He reports that one charge was dropped but that “both charges are pick [] back up

through Commonwealth prosecutor Kristy Gray.”              He alleges that this violates the Fifth

Amendment’s Double Jeopardy Clause. He states, “Also there are now extra rape charges just

appearing with no bill of particular – nothing stated. . . . This is abuse of decrection. Kristy Gray

is trying everything in her will power through Court to keep me locked up.”

         Plaintiff further asserts, “I been in jail 32 months waiting on a lab result 9-5-2018. Also

Kristy is not sending legal claim for me to have or work on.” He lists two criminal case numbers
  Case 3:21-cv-00176-RGJ Document 11 Filed 07/30/21 Page 2 of 3 PageID #: 66




and says that they “are label conferdential from me, that’s a violation of my 4-5-6 amendment.”

He states that he is “in a overcrowded dorm and people sick from COVID-19.” He alleges, “Kristy

convince my lawyer to take me trail without enough evidence. Their waiting on a rape shield law

to protect a person 5 29.20 a prostitute engaging in drug for sex but yet the prosecutor convince

my lawyer to over look it because she use the word rape.” He further states that Defendant Gray

convinced Judge Angele Bisig and his former lawyer “to not go over my case like confodential

from me.” Plaintiff states, “I know their is a violation on my 6 amendment about counsel but

Kristy Gray I not sure how to bring out her abuse of descrition abuse of power.”

        As relief, Plaintiff seeks release, a suppression hearing, and to have evidence excluded.

                                                   II.

        When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the complaint, or any portion

of it, if the court determines that the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th

Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of legal


                                                   2
  Case 3:21-cv-00176-RGJ Document 11 Filed 07/30/21 Page 3 of 3 PageID #: 67




conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58 F.3d

1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be held

to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S.

519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less

stringent’ with pro se complaints does not require us to conjure up unpled allegations.” McDonald

v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                                III.

        Prosecutors acting in their roles as advocates, i.e., initiating and pursuing a criminal

prosecution and presenting the Commonwealth of Kentucky’s case, enjoy absolute prosecutorial

immunity. Imbler v. Pachtman, 424 U.S. 409, 427-28 (1976); Spurlock v. Thompson, 330 F.3d

791, 797 (6th Cir. 2004). Prosecutorial immunity even applies when a prosecutor acts wrongfully

or maliciously. See, e.g., Grant v. Hollenbach, 870 F.2d 1135, 1138 (6th Cir. 1989) (holding that

prosecutors were absolutely immune from claim alleging that they conspired to knowingly bring

false charges despite claims of failure to investigate facts and alleged commission of perjury before

the grand jury).

        Therefore, Plaintiff’s claims are barred by prosecutorial immunity and must be dismissed

for failure to state a claim upon which relief may granted. The Court will dismiss the action by

separate Order.

Date:    July 30, 2021




cc:    Plaintiff, pro se
       Defendant
A961.010


                                                  3
